PER CURIAM.
Douglas M. Jackson seeks certiorari review of a state trial court memorandum declining to file his complaint in the Eleventh Circuit Court for Dade County. In his petition for certiorari, Jackson contended, among other things, that his civil rights under federal law, 42 U.S.C.1983, had been violated when the Florida Department of Corrections failed to send his personal property along with him when he was transferred to another facility. Jackson correctly points out that the state courts have concurrent jurisdiction with federal courts to enforce federal cases arising under federal law where not specifically prohibited by Congress. However, we must agree with the trial court that Jackson should file for rehearing in federal court as the matters he raised in the state court petition essentially and directly continue his Emergency Motion for Court Ordered Return of Legal, Religious, and Personal Property Confiscated, filed June 12, 2002, in the United States District Court, Southern District of Florida, Case No. 01-460 Civ Jordan. We therefore deny the petition for writ of certiorari.